Citation Nr: 1507236	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  13-01 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for bulging disc at L4-L5 with lumbago.

2.  Entitlement to an initial compensable disability rating for right hand injury.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel




INTRODUCTION

The Veteran served on active duty from April 2008 to August 2010.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO in Reno, Nevada currently has jurisdiction of this case.

On his December 2012 substantive appeal, the Veteran requested a personal hearing before the Board, and such was scheduled for May 2014.  He did not report and subsequently waived his right to an in-person hearing.  See May 2014 Report of General Information; June 2014 Board Brief.  His hearing request is deemed withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In response to the Veteran's appeal of the initial rating assigned for his lumbar spine disability, the RO scheduled him for an April 2013 VA examination, but he failed to report.  

In March 2014, VA fulfilled the attorney's request for a copy of the Veteran's claims file.  However, in a June 2014 letter, the Veteran's attorney indicated that the copy of the claims file he received did not contain any information regarding the scheduled examination.  The attorney was unaware if an examination had been scheduled, and if so, whether the examination actually took place.    

The record shows that the Veteran has not undergone a VA compensation examination for his lumbar spine disability since December 2010.  Because evidence of the current nature and severity of the Veteran's spine is necessary, the Board finds that an additional opportunity should be given to the Veteran to report for a VA examination.    

In addition, the Veteran's attorney requested that VA provide a new examination to assess the Veteran's right hand injury and resultant scar, and the Board agrees.  As the Veteran has not undergone a VA examination of the right hand since December 2010, an additional hand examination is also necessary.
  
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any VA treatment records dated from December 2010 to the present.

2.  Then, schedule the Veteran for a VA examination of the spine to determine the current nature and severity of his service-connected lumbar spine disability.  The claims file should be made available to and reviewed by the examiner. 

After reviewing the claims file and examining the Veteran, the examiner is asked to:

(a).  Identify the Veteran's lumbar spine orthopedic pathology, as well as any related neurologic pathology found to be present. 

(b).  Provide the range of motion of his lumbar spine in degrees and indicate whether there is objective evidence of pain on motion. 

( c).  Indicate the presence of any muscle spasm or guarding and note whether it is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

(d).  Indicate whether his lumbar spine exhibits weakened movement, excess fatigability, or incoordination during flare-ups or upon repetitive use.  

(e).  Specifically indicate whether there is any additional limitation in range of motion or functional impairment during flare-ups or upon repetitive use.  To the extent possible, express any functional loss in terms of additional degrees of limited motion of the Veteran's low back.   

(f).  State whether the Veteran's lumbar spine disc disease has been productive of any incapacitating episodes, and IF SO, the frequency and duration of those episodes, categorized by year; 

(g).  Identify any evidence of radiculopathy or other nerve involvement due to the service-connected lumbar spine disability.  

If neurological pathology is present, identify the nerves affected and express an opinion as to the severity of the nerve involvement in terms of being mild, moderate, or severe.  Also comment on the presence and severity of any related bowel or bladder problems.

(h).  Comment on any functional limitations on his ability to perform both sedentary and physical tasks, caused by his service-connected lumbar spine disability.

The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

3.  Schedule the Veteran for VA orthopedic, neurologic, and dermatologic examinations to determine the current nature and severity of his service-connected right hand injury.  The claims file should be made available to and reviewed by the examiner. 

After reviewing the claims file and examining the Veteran, the examiner is asked to:

(a).  Each examiner should conduct all necessary tests and evaluate the current severity of all manifestations of the right hand disability, to include orthopedic, neurologic, and dermatologic manifestations. 

(b).  The orthopedic examiner should report ranges of motion of the right hand and digits, in degrees, and note the point (in degrees), if any, at which pain occurs.   

Also indicate whether there is additional limitation of motion or functional impairment of the right hand due to weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Express this opinion in terms of the degree of additional loss of range-of-motion of the right hand due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. 

(c).  The neurologic examiner should identify any evidence of nerve involvement due to the service-connected right hand injury.    

If neurological pathology is present, identify the nerves affected and express an opinion as to the severity of the nerve involvement in terms of being mild, moderate, or severe.  

(d).  The dermatologic examiner should provide the measurements of the Veteran's right hand scar, and indicate whether it is deep (associated with underlying soft tissue damage) or superficial, unstable, painful, or causes limitation of function of the affected part, and any other symptomatology associated with the scar. 

The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

4.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

5.  Upon completion of the above-development, SEND A COPY of the complete claims file to the Veteran and his attorney, ensuring that this copy contains either the reports  of the above-requested examinations, or if applicable, documentation of any failure to report.         

6.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted in full, the RO should issue the Veteran and his attorney a supplemental statement of the case and provide them an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




